— Order unanimously reversed, with costs, and petition dismissed. Memorandum: Petitioner failed to establish paternity “by ‘clear and convincing’ evidence, evidence which is ‘entirely satisfactory’ and creates a genuine belief that respondent is the father of the child (Matter of Lopez v Sanchez, 34 NY2d 662; Matter of Piccola v Hibbard, 51 AD2d 674, affd 40 NY2d 1035; Commissioner of Public Welfare of City of N. Y. [McNamee] v Ryan, 238 App Div 607, 608, supra)” (Matter of Commissioner of Social Servs. v Philip DeG., 59 NY2d 137, 141-142). (Appeal from order of Oneida County Family Court, Bersani, J. — paternity.) Present — Dillon, P. J., Hancock, Jr., Callahan, Denman and Green, JJ.